10

1 353
hi
125
se
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 2:19-mj-01523-DUTY Document 1 Filed 04/12/19 Page 1 of 8 Page |D #:1

NICOLA T. HANNA
United StateS Attorney
PATRICK R. FITZGERALD
ASSiStant United StateS Attorney
Chief, National Security DiviSiOn
JOHN J. LULEJIAN (Cal. Bar NO. 186783)
ASSiStant United Statee Attorney
1200 United States Courthouee
312 North Spring Street
LOS Angelee, California 90012
Telephone: (213) 894-0721
Facsimile: (213) 894-0141
E~mail: JOhn.Lulejian@uSdOj.gOv

    

   
  

F|LED
D’ST"‘£LCT Coum'

  

CLEHK, u.S,

 

 

 

Attorneys for Plaintiff
UNITED STATES OF AMERICA

UNITED ST§TES DISTRICT COURT

1-§

 

FOR THE CENTRAL DISTRICT OF CALIFORNIA

mw 1103ng 01 5 2 §
CO PLAINT

m;

CHRI§TOEHER P§ILIP AHN,

§§ FOR PROVIS;ONAL ARREST WITH
A Fu§LttY§ frbm the A VIEW TOWARDS EXTRADITION
Governmént Of the (18 U.S.C. § 3184); ORDER THEREON

Kingdom Of Spain.
(FILED UNDER SEAL)

 

 

 

 

TO: Honorable Jacqueline Chooljian

United StateS Magistrate Judge

Central DiStrict cf California

l, JOHN J. LULEJIAN, being duly Sworn, depose and State that l
am an ASSiStant United StateS Attorney for the Central DiStrict cf
California and act for the United Statee in fulfilling its
Obligatione to the Government cf the Kingdom cf Spain pursuant to the
Treaty en Extradition between the United States cf America and Spain,
U.S.~Spain, May 29, 1970, 22 U.S.T. 737; the Supplementary Treaty in
EXtraditien between the United StateS Of America and Spain, eigned

January 25, 1975; the Second Supplementary Extradition Treaty between

the United StateS cf America and the Kingdom.@f Spain, U.S.~Spain,

 

 

10
k11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-mj-01523-DUTY Document 1 Filed 04/12/19 Page 2 of 8 Page |D #:2

Feb. 9, 1998, S. Treaty Doc. No. 102-24 (1992); the Third
Supplementary Treaty between the United States of America and the

Kingdom of Spain, UlS.-Spain,.Mar. 12, 1996, S. Treaty DocJ No. 105-

15 (1997); and the lnstrument on Extradition between the United

States of America and Spain, as contemplated by Article 3(2) of the
Agreement on Extradition between the United States and the European
Union signed 25 June 2003, as to the application of the Treaty on
Extradition between the United States of America and Spain signed May
29, 1970, and the Supplementary Treaties on Extradition signed
January 25, 1975, February 9, 1988 and March 12, 1996, U.S.~Spain,
Dec. 17, 2004 S. Treaty Doc. No.|109~14 (2006), with Annex
(collectively the “Treaty”), with respect to the fugitive,
CH;SSTOPHER PHILIP AHN (“AHN”).

In accordance with Title 18, United States Code, Section 3184, l
charge o§§information and belief as follows: :;%

1. That Article Xl of the Treaty provides for the provisional
arrest and detention of alleged fugitives pending the submission of a
formal request for extradition and supporting documents.

2. That in accordance with Article XI of the Treaty, the
Government of the Kingdom of Spain (“Spain”) has asked the United
States for the provisional arrest of AHN with a view towards his
extradition.

3. That according to the information provided by the
Government of Spain, AHN is being prosecuted for the following
offenses:

a. Breaking and Entering, in violation of Articles 202

and 203 of the Spanish Penal Code;

 

\10

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-mj-01523-DUTY Document 1 Filed 04/12/19 Page 3 of 8 Page |D #:3

b. ' Illegal Restraint, in violation of Articles 163 and
165 of the Spanish Penal Code;

c. 1 Threats, in violation of Articles 169 and 171 of the
Spanish Penal Code;

d. Robbery with Violence and Intimidation, in violation
of Articles 237, 241, and 242 of the Spanish Penal Code;

e. Causing Injuries, in violation of Article 147 of the
Spanish Penal Code; and

f. Criminal Organization, in violation of Article 570 bi§
of the Spanish Penal Code. v

4. That on or about April|12, 2019, Judge Jose de la Mata
Amaya of the Central Court of lnvestigation No. 5, National High _`
Court, in Madrid, Spain, issued a warrant for AHN’s arrest.

5. That the offenses for which AHN’s provisional arrest are
sought were committed within the jurisdiction of Spain and are
covered by Article ll of the Extradition Treaty.

6. That the warrant was issued on the basis of the following
facts:

a. On February 22, 2019, at approximately 8:10 a.m., AHN,
who is a United States citizen, arrived at the Adolfo Suarez-Madrid~
Barajas Airport from New York’s John F. Kennedy lnternational
Airport. While the Spanish authorities were processing him through
customs, they photocopied the photograph that appears on AHN’s United
States passport (No. *****1236).

b. Later that day, at approximately 5:00 p.m., as
recorded on surveillance, Adrian Hong Chang called at the door of the
Embassy of the Democratic People’s Republic of Korea in Madrid, Spain
(“the Embassy”) and asked to see Y.S.S. the Embassy’s Chargé

l3

 

 

,10
‘11

.;12

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-mj-01523-DUTY Document 1 Filed 04/12/19 Page 4 of 8 Page |D #:4

d’affaires. At that time, S.J.C., H.R.Y., and S.G.J. were working in
the Embassy’s garden. S.J.C. opened the door, allowed Hong Chang to
enter the Embassy grounds, and asked him to wait on a bench in the
patio while he went to find Y.S.S.

c. When S.J.C. stepped away to find Y.S.S., Hong Chang
opened the door and allowed six individuals, including AHN
(collectively, “Hong Chang’s group”), carrying knives, iron bars,
machetes, and imitation handguns, to enter the Embassy grounds. AHN
appears in photographs taken by security cameras as he entered the
Embassy.

d. Members of Hong Chang’s group struck S.J.C., H.R.Y., »'
and S.G.J., restrained them using shackles and cables, placed a bag n
over S.J.C.'s head, and took the three men to the Embassy’s meeting
room. Members of Hong Chang’s group, including AHN, also attacked
and hit YTS.S., and took him to a bathroom where%they tied his hands
behind his back, placed a bag over his head, and threatened him with
iron bars and imitation handguns, Approximately 30 minutes later,
members of Hong Chang’s group took Y.S.S. to the Embassy’s meeting
room to join the other captives.

e. At the time of the attack, Y.S.S.’s wife and their
eight-year~old son were in a locked bedroom. Members of Hong Chang’s
group forced the locked door open and entered the bedroom. Although
they did not restrain Y.S.S.’s wife or son, a member of Hong Chang’s
group remained on guard to prevent either of them from leaving.

f. At_the time of the attack, S.G.J.’s wife was on the
top~floor of the Embassy, and hearing the commotion downstairs, she
locked herself inside a room. When she heard hammering at the locked
door, S.G.J.’s wife attempted to escape via the room’s terrace, but

4

 

h10
11
M12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-mj-01523-DUTY Document 1 Filed 04/12/19 Page 5 of 8 Page |D #:5

in doing so, fell to the ground. Despite sustaining various
injuries, she was able to leave the Embassy compound. Once she was
on the street, a passerby helped her and requested police and medical
assistance.

g. When the police arrived, S.G.J.’s wife told them about
the attack on the Embassy. After establishing a security perimeter,
three police officers approached the Embassy and knocked on the front
door. Hong Chang, wearing a pin bearing the face of the North Korean
president on his jacket lapel and representing himself as a person in
authority at the Embassy, answered the door. Hong Chang informed the
police that there was no problem;in the Embassy and that if a person
of North Korean nationality had been injured, the police needed to 1'
inform the Consulate officially.

h. Inside the Embassy, three members of Hong Chang’s
group tookBY.S.S. to the basement. Two of the»members of Hong
Chang’s group identified themselves as belonging to a human rights
association or movement for the liberation of North Korea and urged
the captive Charge d’affaires to leave North Korea. When Y.S.S. told
them that he would not betray or desert his country, all but one of
the members of Hong Chang’s group left the basement. Shortly
thereafter, members of Hong Chang’s group tied up Y.S.S. and placed a
bag over his head.

i. For several hours, the captives inside the Embassy,
except for Y.S.S.’s wife and son, remained bound. At times, members
of Hong Chang’s group struck the captives. Members of Hong Chang’s
group also systematically searched the Embassy. During the search,

they seized a couple of pen drives, two computers, two hard drives

 

10
11
a12
-13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

1 28

 

 

Case 2:19-mj-01523-DUTY Document 1 Filed 04/12/19 Page 6 of 8 Page |D #:6

(one of which was used for storing images from the security cameras)
and a mobile telephone.

j. At approximately 9:40 p.m., five of the members of
Hong Chang’s group left the Embassy in three Embassy vehicles.
Spanish authorities later found these vehicles abandoned at different
locations in Madrid.

k. Hong Chang, arranged for an Uber to take him to nearby
Toledo, Spain. At approximately 9:30 p.m., the requested Uber parked
near police in front of the Embassy. However, at approximately
9:40 p.m., “GSwaldo Trump” cancelled his Uber service. Approximately
six minutes later, “Oswaldo Trump” booked a new Uber service with a
pick-up at an address near the rear of the Embassy. Hong Chang and l

c

the remaining member of his group left the Embassy through the rear.

l. At approximately 9:50 p.m., three North Korean
students approached the Embassy. When one of the students called at
the front door and received no response, he jumped over the fence and
went to assist the captives, most of whom still were tied up.
Shortly thereafter, Y.S.S. allowed the police to enter the Embassy
premises and investigate the incident. Adjacent to the rear of the
Embassy, the police discovered an ltalian identity card in the name
“Matthew Chao,” bearing a photograph of a person resembling Hong
Chang, which Spanish authorities have determined is a forgery. In
addition, the police discovered four machetes, imitation pistols,
cable ties, and defensive spray. Spanish authorities have determined
that Hong Chang purchased the items from a store in Madrid that sells
defense and security equipment on the morning of the Embassy attack,

m. The following day, February 23, 2019, Hong Chang
arrived in the United States from Lisbon, Portugal. On February 27,

6

 

10
11
n12

13

14`

15
16
17
18
~19
20
21
22
23
24
25
26
’27

28

 

 

Case 2:19-mj-01523-DUTY Document 1 Filed 04/12/19 Page 7 of 8 Page |D #:7

2019, he met with representatives from the Federal Bureau of
lnvestigation (“FBI”) in New York. During that meeting, Hong Chang
admitted that he, with othersp had carried out the raid on the North
Korean Embassy in Spain days before. Hong Chang also provided
details of the attack, However, Hong Chang claimed that he and the
other individuals were carrying, but did not display, knives and
Airsoft pistols. He also turned over to the FBI items seized from
the Embassy.

n. After the attack of the Embassy, Hong Chang also met
with the FBI in Los Angeles and stated that AHN was one of the
members of the group who participated in the attack on the Embassy,
that he was approximately 37 years old and a former United States
Marine, and that he lived in Chino, California.

o. Y.S.S., the Embassy’s Charge d’affaires, identified
the photograph of AHN that appears in his Linketh profile as one of
the members of Hong Chang’s group who struck him and helped restrain
him.

7. That 1 am informed and believe that AHN is a United States
citizen. According to the California Department of Motor Vehicles,
AHN's driver’s license (No. ****2270) lists his year of birth as
1981, and his address as one in Chino Hills, California.

8. That the Government of the Spain has represented that it
will submit a formal request for extradition supported by the
documents specified in the Extradition Treaty, within the time
required under the Extradition Treaty.

9. That AHN would be likely to flee if he learned of the

existence of a warrant for his arrest.

 

10
l11
.12
sr
13
14
15
16
17
18
719
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-mj-01523-DUTY Document 1 Filed 04/12/19 Page 8 of 8 Page |D #:8

WHEREUPON, complainant requests that a warrant be issued, based
on probable cause, pursuant to Title 18, United States Code, Section
3184, for the arrest of CHRISTOPHER PHILIP AHN and the extradition
treaty between the United States and Spain, and that this complaint
and the warrant be placed under the seal of the Court, except as
disclosure is needed for its execution, until such time as the

warrant is executed.

DATED: This 12th day of April, 2019, at Los Angeles, California.
Bespectfully submitted,

NICOLA T. HANNA
United States Attorney

§ATRICK R. FITZGERALD

Assistant United States Attorney
Chief, National Security Division

4 / S/ ~";‘“_;

JOHN J. LULEJIAN
Assistant United States Attorney

Attorneys for Complainant
UNlTED STATES OF AMERICA

Subscribed and sworn to before
me this 'Lday of April, 2019.

JACQUEL|HE CHOOL]IAH

 

UNITED STATES MAGISTRATE JUDGE

 

 

